DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 03/03/2022, this is a Notice of Allowance, wherein Claims 1, 3-7, and 9-12 are currently allowed in the instant application.
-. It is noted that claims 1, 3-5, 7, and 9-11 have been amended.
-. It is noted that claims 2 and 8 have been cancelled.
                          Allowable Subject Matter
   After a further search and thorough examination of the present application, claims 1, 3-7, and 9-12 are found to be allowable in view of the Applicant’s arguments and amendments filed on 03/03/20222 (see Applicant’s remarks, pages 6-9).
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for the indication of allowable subject matter: After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  A hypothetical prior art rejection would require impermissible hindsight reasoning.

Claims 1, 3-7, and 9-12 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified in independent claims 1 and 7. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 11,179,851 to Oaki - which is directed to reward-based reinforcement learning and is a trajectory following control which is constructed in a framework of unsupervised learning. An off-line simulator used in a framework of supervised learning such as the above-described trajectory following control which is given a path in advance is required to be accurate. For this reason, it is necessary to identify an accurate dynamic model in trajectory following control of a tip of a robot arm. (7) A robot control device according to an embodiment includes a log acquisitor, a first adjuster, and a second adjuster. The log acquisitor is configured to acquire operation data in a case that a target portion of a robot arm is made to follow a predetermined path under portion control. The first adjuster is configured to adjust a first physical parameter for calculating operation of the robot arm so as to reduce a following error between the path and a position of the target portion on the basis of the operation data acquired by 
US 5,504,841 to Tani et al - which is directed to method of processing signals within a Hopfield neural network to successively position a robot from an initial position to a desired position by selecting an optimum path for the robot between the initial position and the desired position, comprising the steps of: storing a plurality of patterns in the Hopfield neural network, the patterns representative of paths of the robot; searching within the neural network for a stored pattern, the selected stored pattern representative of successive coordinates of the optimum path of the robot, the searching based upon data representative of the initial position of the robot, the desired position of the robot, undesired path coordinates and an equation of motion, the equation of motion including a term of nonlinear resistance; changing the value of the nonlinear resistance as a function of a periodic equation, wherein a range of absolute values of connection weights between units is limited by the equation of motion, wherein said equation of motion is expressed as mx+f(x, .omega.t)=-.epsilon..gradient.E(x) in which the term of said nonlinear resistance is represented by f(x, omega.t)={d.sub.0 sin (.omega.t)+d.sub.1 }x+d.sub.2 x.sup.2 sgn (x); and successively positioning the robot in accordance with the calculated successive coordinates.

Thus, the prior art references does not disclose the recited claim limitations when considered as a whole, Regarding Claim 1, “A robotic device comprising: an end effector device including two fingers for gripping a workpiece; a first sensor configured to detect a pressure distribution on a gripping position on the workpiece by the two fingers; a second sensor configured to detect gripping torque on the workpiece; and a controller configured to perform, based on a temporal variation in the pressure distribution when the workpiece is lifted, posture control including rotation of the end effector device, wherein the controller includes a learning section which, based on a plurality of trials including the gripping of the workpiece using the two fingers and movement and rotation of a tool center point of the end effector device, performs supervised learning having been provided as learning data the temporal variation in the pressure distribution, a movement amount, a rotation amount, and a movement speed of the tool center point, and the gripping torque and having been provided as a label a movement amount of the pressure distribution after the rotation, and the learning section determines, based on a result of the supervised learning, the movement amount and the rotation amount of the tool center point to decrease the movement amount of the pressure distribution after the posture control..” 
Regarding claim 7, “A gripping method for gripping a workpiece using a robotic device including an end effector device a first sensor, and a second sensor, the end effector device including two fingers, the first sensor for detecting a pressure distribution on a gripping position on the workpiece by the two fingers, the second sensor for detecting gripping torque on the workpiece, the gripping method comprising: gripping the workpiece using the two fingers; detecting a pressure distribution on a gripping position on the workpiece; and performing, based on a temporal variation in the pressure distribution when the workpiece is lifted, posture control including rotation of the end effector device, performing, based on a plurality of trials including the gripping of the workpiece using the two fingers and movement and rotation of a tool center point of the end effector device, supervised learning having been provided as learning data the temporal variation in the pressure distribution, a movement amount, a rotation amount, and a movement speed of the tool center point, and the gripping torque and having been provided as a label a movement amount of the pressure distribution after the rotation; and determining, based on a result of the supervised learning, the movement amount and the rotation amount of the tool center point to decrease the movement amount of the pressure distribution after the posture control..

There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 3-6, and 9-12 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664